Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           Applicant’s election without traverse of invention Group I (claims 1-7 readable) in the reply filed on 2/25/2021 is acknowledged.

Drawings Objection 
The drawings are objected to because:
(1) In Fig.1, reference numeral “22” (the one on the right) should read --40--.  Note Fig.3.
(2) Reference numerals “32” and “21” (in Figs.1-3) have been used to designate the same element (i.e. a second surface of the blade receptacle 12).
(3) In Fig.3, “S2” has not been described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraphs [0019]-[0020], reference numerals “21” and “32” have been used to designate the same element (i.e. a second surface of a blade receptacle 12).  
(2) In paragraph [0029], lines 1 and 3, “FIG. 6” should read --FIG. 5--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

          (2) Claim 3 is misleading because, as seen in Fig.3, the pair of wings 58 each has a linear edge 62.  The linear edges 62 of the wings 58 together with the linear edge S1 of the circular portion 52 form a continuous linear edge 60.   In other words, the linear edges 62 of the wings 58 does not form a portion of the linear edge S1 of the circular portion 52.  The three linear edges 62,S1,62 form a continuous edge 60 as seen in Fig.3.   
           
Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erkenbreck (U.S Patent No. 623,000).  
           Regarding claim 1, Erkenbreck discloses an edge guide (1) comprising:
           a body (2,3) having a first planar surface (S1, see Fig.3 as annotated below) configured for receiving a blade (7) and a second planar surface (S2) opposing the first planar surface (S1), the second planar surface (S2) is capable of engaging a blade receptacle of a rotary cutter if so provided (note the rotary cutter and its blade 

    PNG
    media_image1.png
    495
    340
    media_image1.png
    Greyscale

           a circular portion (3) defining a first portion (3) of the body (2,3); and 
           a continuous linear edge (A) formed at a portion (i.e. the bottom portion as seen in Figs.1-3) of the circular portion (3), the continuous linear edge (A) configured for guiding in a linear direction (see Fig.4).  Erkenbreck’s body (2,3) is deemed to be a “thin” body as compared to a body that is thicker. 
           Regarding claim 7, Erkenbreck’s circular portion (3) is segmented by the linear edge (A, i.e. into left and right arcs).   
        
Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erkenbreck (U.S. Patent No. 623,000) in view of Bergstrand (U.S. Patent Application Publication No. 2008/0155838).
           Regarding claim 6, Erkenbreck’s edge guide as set forth shows all the claimed structure except the aperture (for receiving the pintle 8) is not formed “through” the circular portion (3).  
           Bergstrand shows an aperture (A, see Fig.7 as annotated below) formed through a circular portion (30) that receives a blade (4).

    PNG
    media_image2.png
    403
    813
    media_image2.png
    Greyscale



Indication of Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724